 1                                                               Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,                      No. CR18-136RAJ
 8
                          Plaintiff,
 9                                                  MINUTE ORDER
            v.
10
     KENNADY WESTON,
11
                          Defendant.
12

13       The clerk issues the following minute order by the authority of the Honorable
14   Richard A. Jones, United States District Court Judge:
15       Defendant’s Appearance Bond executed August 23, 2018 and modified
16   November 14, 2018, is modified to add the following condition:
17            Defendant shall comply with alcohol testing, using an alcohol
              testing device, as directed by the location monitoring specialist.
18            The defendant shall comply with all program requirements and
19            must contribute towards the costs of the services, to the extent
              they are financially able to do so, as determined by the location
20            monitoring specialist.
21
         All other conditions of the Appearance Bond remain in full force and effect.
22
         DATED this 12th day of April, 2019.
23
                                               WILLIAM M. McCOOL,
24                                             Clerk of the Court
25
                                                /s/ Victoria Ericksen
26                                             Deputy Clerk to Hon. Richard A. Jones


     MINUTE ORDER – 1
